      Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 1 of 7. PageID #: 2



                                 AFFIDAVIT IN SUPPORT OF                   1:20 MJ 9138
                                 A CRIMINAL COMPLAINT

       I, Donald Kopchak, Task Force Officer of the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), herein after referred to as Affiant, being duly sworn, do hereby depose and

state as follows:

                            Affiant’s Background and Qualifications

       1.      Affiant is a duly sworn Task Force Officer of the ATF. As such, Affiant is

empowered to conduct investigations of and to make arrests for offenses enumerated in Titles 18

and 21 of the United States Code that is, a task force officer engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant.

       2.      Affiant has been involved in the investigation of various individuals and

organizations involved in the illegal manufacturing, distribution, and use of controlled

substances and firearm violations. Affiant has conducted surveillance operations and has

become familiar with the methods used by individuals engaged in the illegal manufacturing,

distribution, and use of controlled substances and firearm violations. Affiant has been lead

investigator or has participated in many criminal investigations involving violations of Ohio drug

and firearm laws. Affiant has executed many search warrants related to illegal drug and firearm

operations.

       3.      Based on Affiant’s experience, Affiant knows that while some drug traffickers

attempt to keep their drug trafficking activities separate from their residences, many drug

traffickers conduct their drug trafficking activities at locations where they reside and as a result

retain evidence relating to drug trafficking therein. Regardless of where drug traffickers conduct

their drug activities, drug traffickers typically keep records, papers, documents and other
      Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 2 of 7. PageID #: 3



evidence of such trafficking offenses at locations where the items can be readily accessed, to

include the drug trafficker’s place of residence.

       4.      Affiant also knows that the sale of illegal drugs is mostly conducted on a cash

basis and that persons involved in the regular trafficking of drugs often maintain control over

significant amounts of currency, as both “working capital” and as “profits”, at their places of

residence and/or other properties they control.

       5.      Drug traffickers commonly utilize vehicles to transport drugs and proceeds from

drug sales, to include U.S. currency, between various locations. To avoid detection and

confiscation, the vehicles used to transport both drugs and currency are often outfitted with

hidden compartments designed to conceal the money or contraband.

       6.      Affiant knows that it is common for drug trafficking organizations (“DTOs”) to

use cellular telephone text messaging features to communicate with associates relating to the

logistics of their drug trafficking business. Affiant is also aware that DTOs commonly use pre-

paid telephones, which require little or no subscriber information, to avoid law enforcement

detection and interception. Affiant knows that those involved in illegal drug operations or other

criminal conduct use slang and/or coded language when communicating about drug matters.

       7.      Affiant is aware that individuals involved in drug trafficking often maintain

records linking them to their trafficking activity and their drug trafficking associates. These

records may include notes, records or ledgers of drug sales, past or future shipments, and other

records, including telephone records, which identify customers and/or other co-conspirators.

These records may be stored physically or digitally on computers or other electronic devices or

media. Affiant knows that drug traffickers often maintain such records at their place of residence




                                                    2
       Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 3 of 7. PageID #: 4



even when the residence is not being used to store drugs or to conduct drug sales or other drug

activity.

        8.         Affiant’s knowledge of the facts alleged in this affidavit are based on conversations

with other law enforcement officers, including: ATF agents/officers; information received from

law enforcement databases; and from Affiant’s personal participation in the investigation.

        9.         This Affidavit is offered in support of a Criminal Complaint against Defendant

William ELLIS with Title 21 United States Code, Section 922(g), possession of firearm or

ammunition by convicted felon. As further detailed below, your Affiant submits that there is

probable cause to believe that ELLIS illegally possessed firearm in the Northern District of Ohio.

                                    PROBABLE CAUSE

            10.   Affiant avers that in mid-April 2020 Cleveland Police Vice Detective Jeffery

Yasenchack received information from a concerned citizen about a black male residing at 638 East

127 St. selling drugs out of his house. The citizen further stated that a lot of white people were

arriving at this house, staying a short time and then leaving and the male has been driving a black

SUV.

            11.   Affiant avers that in early May 2020 a confidential informant (CI) provided Detective

Jeffrey Yasenchack with information on a black male known as “Lays,” described as tall, over six

feet, 240 lbs., bald or shaved head, approximately 35-40 years old, drives a black Ford Explorer with

Ohio plate HYH8894, and lives at 638 East 127 St. Detective Yasenchack used google maps and

brought up this area and CI pointed out 638 East 127 St. as “Lays’” residence. CI stated that “Lays”

sells heroin and crack cocaine and instructed Detective Yasenchack to watch the house and observe

the volume of white people arriving to buy drugs.

            12.   Affiant avers that Det. Yasenchack ran the plate HYH8894 through the OHLEG

database and learned the owner was a known male, William Ellis, Date of Birth 9-18-1978, SS#***-
                                                    3
      Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 4 of 7. PageID #: 5



**-6706. The CI when shown a BMV photo of Ellis positively identified him as the male CI knew as

“Lays.” Affiant further avers that Detective Yasenchack arrested Ellis in 2019 having in his

possession heroin, carfentanil, cocaine, and marijuana during a traffic stop. This case is open and

currently in appeals court.

        13.   Affiant avers that Det. Yasenchack conducted surveillance on 638 East 127 Street on

May 11th, 2020 (the Premises). The black Ford Explorer bearing Ohio plate HYH-8894 was parked

on the street in front of the Premises. After a few minutes, a burgundy Dodge Magnum parked on the

street. Two white males exited and knocked on the front door. Ellis opened the door and held the

security door open while the two white males entered the premises. A blue Saturn parked on the

street, a white female exited, and walked to the premises’ front door. She was also let in by Ellis who

stepped onto the porch, looked down the street just as a white vehicle pulled into the driveway of the

premises. Two people from that vehicle entered the premises. The first two males exited and drove

off. The female exited, re-entered the Saturn, and drove off. The listed owner of the Saturn matched

the female Det. Yasenchack observed and she has convictions for drug possession. A couple minutes

later the last two people exited the premises and drove off. Affiant avers that Det. Yasenchack

stopped this last vehicle and recovered fentanyl from the occupants.

        14.   Affiant avers that the occupants became confidential informants (CIs) and supplied

information about their dealer known as “Blaze” to Detective Yasenchack. The CIs stated “Blaze”

was described as a black male, 6’4”, 250 lbs., bald with a beard, about 40 years old. CIs positively

identified their dealer when shown a BMV photo of Ellis. They had purchased heroin from Blaze

over a dozen times, contacting him via phone #216-407-1016.

        15.   Affiant avers that the suspected heroin seized the vehicle occupants was tested and

Cuyahoga County Regional Forensic Science Laboratory completed laboratory case 2020-002394 and



                                                4
      Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 5 of 7. PageID #: 6



the seized narcotics weighed .76 grams and tested positive for Heroin, Carfentanil, Fentanyl, 4-ANPP,

Cocaine, Tramadol and Gabapentin.

        16.   Affiant avers that a check of the Cuyahoga county felony docket revealed the following

convictions for Ellis: 1996 case# CR-96-346236 pleading guilty to attempted drug possession M1

receiving nine months of community control, 1997 case# CR-97-349373 drug trafficking F4, drug

possession F5 receiving one year of community control, 2000 case# CR-00-397031 receiving stolen

property (MV) receiving one year of community control, 2001 case# CR-01-415901 fleeing and

eluding M1 receiving a six month jail term, 2006 case# CR-07-495646 kidnapping with sexual

motivation spec F1, gross sexual imposition F4, assault M1, receiving a five year prison term, 2007

case# CR-07-498821 felonious assault F3, criminal damaging M1 receiving a three year prison term,

and open 2020 case# CR-20-648922 failure to comply with a police order.

        17.   Affiant avers that a check of the OHLEG database revealed an eSORN entry for Ellis

due to his gross sexual imposition conviction in 2007 and has to register his address with the

Cuyahoga County Sheriff’s office. The last supplied address was 638 East 127 St. and listed his

vehicle as a black Ford Explorer with temp tag H237873, which is the same Explorer with Ohio plate

HYH8894.

        18.   Affiant avers that Det. Yasenchack typed up a Cuyahoga County search warrant for 638

E.127, Cleveland Ohio. Affiant avers that the Honorable Timothy McCormick, reviewed the warrant

and deemed probable cause existed for a search warrant.

        19.   Affiant avers that on May 18th 2020, Cleveland SWAT, and Cleveland police 5th District

Vice Unit executed the Cuyahoga county search warrant. Cleveland SWAT located ELLIS upstairs,

ELLIS was running to the bathroom and back to his bedroom. SWAT detained ELLIS and observed

empty bags and numerous pills around the toilet. Affiant avers that he advised ELLIS of his Miranda

rights and he stated he understood. ELLIS advised affiant that he was only flushing Percocets. While

                                                5
      Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 6 of 7. PageID #: 7



talking to ELLIS affiant observed a loaded gun magazine on a table in the living room. Affiant asked

ELLIS if there was a gun upstairs in his bedroom and ELLIS stated that he could not remember.

While searching ELLIS bedroom a loaded Smith and Wesson 38 revolver bearing serial number

1D65044. This revolver was located next to ELLIS wallet which contained his driver’s license.

        20.   Affiant avers that during the search detectives located a bag of yellow powder, in ELLIS

closet in a coat. Affiant avers that the yellow powder recovered from the CI’s is the same color and

consistency that was recovered in ELLIS’ closet. Affiant further avers that a drug press, numerous

Prex containers and blenders were located in the kitchen area. Affiant avers that the drug press, Prex

and blenders are evidence that ELLIS was manufacturing or stepping on the narcotics.

        21.   Affiant avers that throughout the house several boxes of ammunition were located.

Affiant avers that 9mm, along with 5.56 and 7,62 were in the closet and living room. ELLIS is

prohibited from possession a firearm or ammunition. ELLIS was found guilty of felonious

assault a felony of the 3rd degree on Feburary 29th, 2008, Cuyahoga County case CR-07-498821-

A.




                                                6
       Case: 1:20-mj-09138-WHB Doc #: 1-1 Filed: 05/18/20 7 of 7. PageID #: 8



                                          CONCLUSION

         22.   For the foregoing reasons, your Affiant submits that there is probable cause in

 support of a criminal complaint against Defendant William ELLIS with Title 21 United States

 Code, Section 922(g), possession of firearm or ammunition by convicted felon.




                                                     ____
                                                     _______________________________
                                                     Donald Kopchak
                                                     Task Force Officer
                                                     Bureau of Alcohol, Tobacco, and Firearms
Sworn to via telephone after submission
by reliable electronic means.
Fed. R. Crim. P. 3, 4(d), and 4.1.


____________________________________
_______________________
                     _ ______
                           __________
                                   _
WILLIAM H. BAUGHMAN,
            BAUGHHMA
                   M N, JR.
                          R.
                          R.
UNITED STATES MAGISTRATE JUDGE




                                                 7
